Title: The American Commissioners to Ralph Izard, 22 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Izard, Ralph


Sir
Passi Oct. 22. 1778
We have just now the Honour of a Lettre from M. De Sartine dated the 19, which We suppose is his Excellencys Ultimatum concerning your Effects taken in the Nile, and We therefore take the earliest opportunity to inclose you a Copy of it that you may be able to take your Measures in Consequence of it, in which We suppose there is no Time to be lost. We have the Honour to be with great Respect, Sir your most humble and obedient Servants.
The Hon. Ralph Izzard Esq.
